Citation Nr: 0729449	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  06-01 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 through 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.


FINDINGS OF FACT

The veteran's service-connected PTSD is manifested by 
suicidal ideation, obsessional rituals that interfere with 
his sleep, difficulties with forming words and sentences, 
impaired impulse control, and an inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD are met.  
38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1, 4.2, 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected post-traumatic stress disorder (PTSD).  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which sets forth separate 
rating codes for various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Generally, a disability must be considered 
in the context of the whole recorded history.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See 38 C.F.R. §§ 4.1, 4.2; Francisco v. 
Brown, 
7 Vet. App. 55 (1994).  

Here, the veteran is currently rated as 30 percent disabled 
under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  For an 
increase to a 50 percent rating, the evidence must show that 
the veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

For an increase to a 70 percent rating, the evidence must 
show that the veteran's disability is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

For an increase to 100 percent, the veteran's disability must 
be manifested by total occupational and social  impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation, or 
own name.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the veteran's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

This claim was filed in March 2005.  At that time, the 
veteran was in PTSD therapy every three months.  See therapy 
notes dating from December 2000 through June 2005.  A June 
2004 report clearly reflects that the veteran "seems to be 
more disabled than in the past."  He was described as often 
confused, with difficulty communicating his thoughts, and 
trouble forming his words.  The counselor described him as 
depressed with high anxiety and isolated from all but his 
wife and counseling group.  The reports continue with 
consistent descriptions of the veteran's symptoms including 
depression, anxiety, and isolation.  A June 2005 report also 
shows that the veteran experiences intrusive thoughts, 
sleeplessness, and exaggerated startle response.  The 
counselor stated at that time that the veteran was "almost 
completely isolated" socially and has "considerable 
difficulty speaking."

In May 2005, the veteran was afforded a VA examination to 
determine the current severity of his disability.  At that 
time, the veteran reported nightmares one to two times per 
month.  The veteran's wife reported that he "thrashes and 
calls out in his sleep," so she sleeps in a separate room.  
He reported that he often loses his temper with his wife.  
The examiner noted some dysphoria and speech that was 
occasionally disfluent.  His mood was depressed, thought 
processes logical and tight, and no hallucinations or 
delusion were reported.  The veteran was not confused at the 
time of the examination and he was oriented with an intact 
memory.  The veteran denied suicidal intent, and reported 
occasional suicidal ideation, but no homicidal ideation.  The 
examiner concluded by opining that the veteran's PTSD does 
not preclude him from employment and confirming the PTSD 
diagnosis, while assigning a Global Assessment of Functioning 
(GAF) scale score of 47.

In evaluating the severity of the psychiatric manifestations, 
one tool the examiners use in discussing a veteran's case is 
a score corresponding to the Global Assessment of Functioning 
(GAF) scale. The GAF scale reflects "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness." 
See AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(hereinafter DSM-IV); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995). A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders. See Massey v. Brown, 7 Vet. 
App. 204, 
207 (1994).  The May 2005 report of a GAF of 47 indicates 
severe symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  See DSM-IV.  As such, the May 2005 VA 
examiner suggests that the veteran's PTSD symptoms are 
serious.  The most recent evidence is the February 2007 
hearing transcript, which is consistent as to the serious 
nature of the veteran's disability.

The veteran testified that he sometimes has suicidal and 
homicidal ideations.  
See hearing transcript at page 3.  He also reported some 
unprovoked violence.  
Id. at page 4.  For example, the veteran and his wife both 
reported that the veteran threatened to shoot his brother-in-
law over a property dispute.  Id. at page 5.  Such behavior 
can reasonably be described as impaired impulse control.  
See 38 C.F.R. § 4.130, DC 9411.  The veteran also testified 
that he sometimes stays awake all night and he associates 
such behavior with panic attacks and anxiety of impending 
panic attacks.  See hearing transcript age page 6.  His 
spouse reported that she sleeps in a separate room from the 
veteran, because he paces and gets up and down all night.  
Id. at page 9.  She also reported that every night before 
going to bed he must check all windows and doors.  Id. at 
page 7.  These behaviors may certainly be described as 
obsessional rituals that interfere with routine activities.  
See 38 C.F.R. § 4.130, DC 9411.  The veteran also reported, 
consistent with the medical evidence of record, that he 
prefers to stay at home and be alone at all times.  See 
hearing transcript at page 10.  This clearly suggests that he 
is unable to establish and maintain effective relationships.  
See 38 C.F.R. § 4.130, DC 9411.

The entire body of evidence, discussed above, reveals that 
the current state of veteran's PTSD is serious.  While he is 
not precluded from work due to his PTSD (see May 2005 VA 
examination report), the evidence shows that his disability 
is manifested by suicidal ideation, depression, obsessional 
rituals that interfere with his sleep, difficulties with 
forming words and sentences, impaired impulse control, and 
inability to establish and maintain effective relationships.  
While the records do not specifically show near-continuous 
panic, spatial disorientation, or neglect of personal 
appearance and hygiene, these symptoms are used as guidance 
as to the severity necessary for various rating criteria.  
See 38 C.F.R. § 4.130, DC 9411, and Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  The Board may, and is, considering the 
veteran's symptoms as a whole, and the effect of those 
symptoms on his social and work situation. Id.

Here, the evidence most closely approximates the criteria 
required for a 70 percent rating for PTSD.  The VA treatment 
records, VA examination report, and consistent testimony 
provided by the veteran support such a finding. The evidence 
does not suggest, and the veteran does not allege, that he is 
totally and socially impaired due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss of names of close relatives, own 
occupation, or own name.  As such a 100 percent rating is not 
warranted under DC 9411.  The veteran is awarded a 70 percent 
rating in this case.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim for entitlement to an increased 
rating for PTSD.  Sufficient evidence is available to reach a 
decision and the veteran is not prejudiced by appellate 
review at this time.

VA sent the veteran a letter in April 2005 informing him of 
the evidence necessary to establish entitlement to an 
increased rating.  The veteran was notified of what was 
necessary to establish his claim, what evidence he was 
expected to provide, and what VA would obtain on his behalf.  
The letter also asked the veteran to provide VA with any 
pertinent evidence he may have regarding his claim.  Thus, 
this letter satisfied the requirements of 38 C.F.R. 
§ 3.159(b)(1) (2006).  A March 2006 letter informed the 
veteran of the type of evidence necessary to establish an 
effective date and a disability rating, as is required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA's duty to 
notify the veteran was met with these two letters.

VA also has a duty to assist the veteran in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, and VA treatment 
records have been associated with the claims folder.  The 
veteran reported that all of his current treatment is at VA 
facilities.  
See February 2007 hearing transcript at page 3.  He reported 
some treatment at a private hospital eight years ago, which 
is outside the scope of relevant evidence for this appeal.  
Id. at page 11.  The February 2007 Board hearing transcript 
is of record.  The veteran has not notified VA of any 
additional available relevant records with regard to his 
claim.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of this claim 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

A 70 percent rating is granted for PTSD, subject to the laws 
and regulations applicable to the payment of monetary 
benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


